Title: To Thomas Jefferson from George Muter, [12 December 1780]
From: Muter, George
To: Jefferson, Thomas



[Richmond, 12 December 1780]

A state of the situation of the tanyard, is left with me. It appears that things are in bad order there, but I know not how it is to be remedied. Neither do I know that I have any authority to act in it at all, farther than (perhaps) to originate orders for any articles that may be wanted, and can be furnished on such orders.
Permitt me to inform your Excellency, that several of the tradesmen in town are now idle, or nearly so, from want of materials. There is no nail rod on hand and little or no tin, in consequence of which the tinsman and all the nailers, will be unemployed, or (the nailers particularly) employed to very great disadvantage.
I must beg your Excellency’s attention to the Foundery. The situation of affairs there is still very bad; far indeed! from what it ought to be. I am much at a loss to know the extent of my authority there; but at any rate, I cannot think it sufficient for the removal of a manager appointed by resolution of Assembly, or for making such alterations in the arangement there [which?] the present situation of things renders necessary
I am informed by Mr. Kemp that some militia that were lately quartered in the Capitol at Wmsburgh, have stripped the Cupola of it’s lead, in consequence of which the clock stands quite exposed to the weather, and must soon be ruined. If it’s preservation is wished for, Mr. Kemp wou’d be glad to receive orders concerning it.
I have the honor to be, Your Excellency’s Most humble Servant,

George Muter

 